Title: James Ligon (for Patrick Gibson) to Thomas Jefferson, 16 January 1817
From: Ligon, James,Gibson, Patrick
To: Jefferson, Thomas


          
            
              Sir
              Richmond 16 Jany 1817
            
            InclosedI hand you inclosed Acct Sales of 175 Bbls Flour nett proceeds $1571.75. with your Acct Current to the 1st Inst Shewing Balance in my favor of $942.57 which I trust you will find correct
            I have this day disposed of the remainder of your Flour say 93 Bbls Superfine & 9 Bbls Fine to mr Jno Leslie the f Superfine at 13¾$ & the Fine at 13¼$ on 60 days Credit—as I can readily get this paper discounted I thought it best to Sell it on Credit, as not more than 13¼$ Cash could be obtained for
			 it
            
              respectfully
              
                
                  Patrick Gibson
                
                
                  p Jas Ligon
                
              
            
          
          
            your note in Bank is due the 31st
          
         